From an inspection of this record we are of the opinion that the appeal was taken for delay only. The state's evidence is direct and positive as to the guilt of appellant. Neither appellant nor his co-defendant testified. The evidence introduced by appellant did not make out a defense. The credibility of the state's witnesses is a question for the jury alone. There is nothing in this record to indicate that the jury were influenced by improper motives in arriving at their verdict. We think all the evidence introduced, under the previous rulings of this court, was competent, and that the trial was regular. See Holmesv. State, 6 Okla. Crim. 541, and Burns v. State, decided at the present term. The judgment of the lower court is therefore affirmed.
ARMSTRONG, P.J., and DOYLE, J., concur.